Citation Nr: 1524268	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

3.   Entitlement to service connection for a right knee disorder.  

4.  Entitlement to an effective date earlier than May 5, 1997, for the assignment of a 10 percent rating for lumbosacral strain.

5.  Entitlement to an effective date prior to October 7, 2010, for an award of service connection and a 10 percent rating for right lower extremity radiculopathy.

6.  Whether there was clear and unmistakable error (CUE) in a February 6, 1995 rating decision that awarded a zero percent rating for an idiopathic seizure disorder.  

7.  Whether there was clear and unmistakable error (CUE) in the Veteran not being assigned a combined rating of 20 percent, effective from June 23, 1987, for his service-connected lumbosacral strain and idiopathic seizure disorder.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1981 and from June 1981 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Denver, Colorado Regional Office (RO) of the Department of Veterans' Affairs (VA).  In October 2011, a Decision Review Officer (DRO) hearing was held at the RO.  In May 2014, a Board hearing was held before the undersigned.    

The issues of service connection for a right knee disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

The issue of entitlement to compensation for a psychiatric disability, to include PTSD, pursuant to the provisions of 38 U.S.C.A. § 1151 has been raised by the record.  In August 2011, the Veteran also submitted a petition to reopen a claim for service connection for a psychiatric disorder (other than PTSD).  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  An unappealed July 1981 rating decision denied service connection for right knee injury.  

2.  Evidence received since July 1981 relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for right knee injury.  

3.  An unappealed July 2009 rating decision denied service connection for PTSD.    

4.  Evidence received since the July 2009 decision does not relate to an unestablished fact nor raise a reasonable possibility of substantiating the claim for service connection for PTSD.  

5.  An unappealed February 1995 rating decision awarded the Veteran service connection for lumbosacral strain and assigned a non-compensable rating for the disability effective from January 7, 1994.  

6.  An unappealed January 1998 rating decision awarded the Veteran an increased, 10 percent rating for service-connected lumbosacral strain effective May 5, 1997.  The Veteran submitted a claim for an earlier effective date in October 2010.

7.  On October 7, 2010, the RO received a claim for increase for the Veteran's service-connected low back disability, which is also considered an informal claim for associated neurological disability of the lower extremity; prior to this date there is no indication of receipt of a formal or informal claim for such disability.  

8.  Prior to a February 22, 2011 diagnosis of right lower extremity radiculitis, it was not factually ascertainable that the Veteran had any neurological disability of the right lower extremity associated with his service-connected lumbosacral strain.  

9.  It is undebatable that the Veteran's service-connected idiopathic seizure disorder met the criteria for the assignment of a 10 percent rating at the time of the February 1995 rating decision.  

10.  Subsequent to his separation from his second period of active duty on June 22, 1987, an informal claim for recommencement of compensation for the Veteran's service-connected idiopathic seizure disorder was received on January 7, 1994.  

11.  The RO did not commit undebatable error by not assigning a combined 20 percent rating for the Veteran's service connected idiopathic seizure disorder and lumbosacral strain effective any time prior to May 5, 1997.  With respect to the lumbosacral strain issue, the February 1995 and January 1998 rating decisions considered the evidence and law as it then existed, and did not involve an error that would undebatably lead to a different result if such error were corrected.


CONCLUSIONS OF LAW

1.  The July 1981 rating decision denying the Veteran's claim of entitlement to service connection for a right knee injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2014).

2. New and material evidence has been received since the July 1981 decision to reopen the service connection claim for right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The July 2009 rating decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2014).  

4.  New and material evidence has not been received since the July 2009 rating decision to reopen the service connection claim for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

5.  The Veteran's October 2010 claim for an effective date prior to May 5, 1997 for the award of a 10 percent rating for lumbosacral strain is legally impermissible.  38 C.F.R. § 3.104(a) (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2014).

6.  The criteria for assignment of an effective date prior to October 7, 2010 for service connection and a 10 percent rating for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2014).

7.  The February 1995 rating decision contains CUE in the assignment of a non-compensable rating for idiopathic seizure disorder.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105, 4.125, Diagnostic Code 8910 (1994, 2014).   

8.  The February 1995 and January 1998 rating decisions do not contain CUE in the assignment of their respective ratings and effective dates for the Veteran's service-connected lumbosacral strain and their lack of assignment of a combined 20 percent rating for the lumbosacral strain and idiopathic seizure disorder prior to May 5, 1997.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the context of a petition to reopen, the claimant must also be notified of what is required to reopen the claim, namely the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Given the favorable outcome regarding the claim to reopen for service connection for right knee disability detailed below, an assessment of VA's duties under the VCAA is not necessary.  Regarding the claim for an earlier effective date for a 10 percent rating for lumbosacral strain, the VCAA is not applicable to this claim because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Regarding the claim for an earlier effective date for service connection and a 10 percent rating for right lower extremity radiculopathy, this claim stems from an initial grant of service connection by the RO.  In such cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  And even if this claim is viewed as a component of the Veteran's claim for an increased rating for his low back disorder, the Board notes that the Veteran was provided appropriate VCAA notice concerning his increased rating claim by a letter dated in October 2010.  Thus, VA's duty to notify in regard to this claim has been satisfied. 

Regarding the claim to reopen service connection for PTSD, an October 2010 pre-rating letter satisfied all of the above notice requirements, including those set forth in Kent for petitions to reopen.  See id.  

Regarding the claims for CUE, the VCAA does not apply, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to his claims.   Pertinent medical evidence associated with the claims file consists of the service treatment records, service personnel records, VA treatment records, and private treatment records.  While the Veteran stated that he underwent a Medical Evaluation Board (MEB) during service, the RO did make a request for any such records and received a negative response.  See Request/Response Information, dated November 4, 2011.  

VA examinations are not required with respect to the earlier effective date and CUE claims.  Although VA was not required to provide the Veteran a VA examination with respect to his claim to reopen service connection for PTSD, the Veteran was afforded a VA psychiatric examination in July 2011.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report includes a review of the pertinent medical history, the clinical findings made on examination, and an opinion with a supporting explanation.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

As noted above, the Veteran testified at a Board hearing in May 2014 before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496. Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

The Board finds that no prejudicial error has been committed in discharging the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)(2)).  At the hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned.  The undersigned also explained the issues on appeal to the Veteran.  There is no indication that any missing or outstanding evidence exists that might provide additional support for the claims.  In light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498; see also Sanders, 556 U.S. at 407, 410.

II.  Analysis

A.  Claims to reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Shade, 24 Vet. App.  at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Shade, 24 Vet. App. at 120.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).


Right knee disability

Regarding the claim to reopen for service connection for a right knee disability, service connection was initially denied by a July 1981 rating decision.  After being advised of his appeal rights by letter dated July 22, 1981, the Veteran did not appeal this decision.  In addition, no new and material evidence was received within one year.  See 38 C.F.R. § 3.156(b).  And while additional service treatment records have since been received, these records were not available at the time of the July 1981 rating decision as they are from the Veteran's second period of active service.  See 38 C.F.R. § 3.156(c)(2).  Accordingly, the July 1981 rating decision became final, based on the evidence then of record.   38 U.S.C.A. § 7105.  

The July 1981 rating decision found that a right knee injury existed prior to induction and was not permanently aggravated during service.  Evidence of record at the time of the initial denial included the service treatment records from the Veteran's first period of service.  These records show that at his January 1975 entrance examination, the Veteran was noted to have a right knee sport injury in 1970 of 3 days duration with no sequelae.  Physical examination of the right knee showed current bilateral enlargement of the tibial tubercles without tenderness, all motion within normal limits, moderate crepitus of the right knee, and symmetrical measurement of the bilateral knees.  The diagnostic assessment was stable right knee.  

An August 1979 progress note indicates that the Veteran injured his right knee playing basketball.  Physical examination showed 1 cm quadriceps atrophy of the right thigh and a 30 degree extension lag.  The diagnostic assessment was right knee injury.  An August 1979 X-ray of the knee showed no significant abnormality.  An October 1979 progress note shows that the Veteran experienced right knee pain after playing 1 to 2 hours of basketball.  It was noted that he had seen a doctor for a similar problem approximately one year previously and had been given an elastic brace with side pads.  He had last used the brace a few days previously at which point it was taken from a clothes dryer.  He had also been doing quadriceps exercises for the past few months.  He denied swelling, locking or instability and he was using occasional aspirin for the pain.

Physical examination showed full range of motion without pain.  There was positive patellar tenderness with quadriceps contraction and the diagnosis was chondromalacia patella.  The Veteran was advised to do green chair exercises and was given an elastic circular brace.  At his June 1987 separation examination, the Veteran's lower extremities were found to be normal and no current right knee problems were noted.  On his June 1987 report of medical history at separation, the Veteran reported that he had not had any prior "trick or locked knee."  

Evidence of record received after the July 1981 denial includes the Veteran's May 2014 Board hearing testimony.  At the hearing, the Veteran indicated that subsequent to service, he received knee braces from VA and that more generally the knee had bothered him since service.  

Considered with the evidence already of record, the Veteran's testimony concerning continuity of right knee symptomatology since the knee injury during service tends to indicate that his current right knee problems may be related to his right knee injury and problems during service.  Consequently, under the low threshold of Shade, the evidence relates to an unestablished fact necessary to substantiate the claim (i.e. a nexus between current problems and military service) and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim for service connection for right knee disability may be reopened.  38 C.F.R. § 3.156; Shade, 24 Vet. App. 110, 117 (2010).  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Regarding the claim for service connection for PTSD, a July 2009 rating decision denied reopening of claims for service connection for a personality disorder, depression, and PTSD.  The Veteran was notified of this decision and of his appellate rights by letter dated July 31, 2009.  He did not submit any correspondence expressing dissatisfaction or disagreement (i.e., a notice of disagreement) with the RO's decision within one year.  See 38 C.F.R. §§ 20.200, 20.201.  In addition, no new and material evidence was received within one year.  See 38 C.F.R. § 3.156(b).  Nor have any relevant, official service department records been received since July 2009.  See 38 C.F.R. § 3.156(c).  Accordingly, the July 2009 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Evidence of record at the time of the July 2009 decision included the Veteran's description of his in-service stressors.   He stated that he had been treated unfairly during his second period of active service.  He reported that he was not liked during service and had a disagreement with another servicemember who harassed him with telephone calls and demands.  He felt that his immediate supervisor was antagonistic toward him, and that he was sent to Turkey and separated from his family for one year.  He felt that this destroyed his relationship with his family.  See VA Forms 21-4138, dated February 17, 1998, April 28, 1998; VA examination report, dated September 17, 1998.  

The Veteran's service records did show that he had conflicts with other servicemembers and supervisors, that he reported that he was threatened by a subordinate, i.e., who threatened his life, and that he felt that he had been treated unfairly, beginning in April 1985.  He was referred for a psychiatric evaluation in July 1985.  The psychiatric consultant's evaluation indicates that the Veteran was referred for a psychiatric evaluation following an incident in his squadron, which apparently left his supervisors questioning his ability to function.  The Veteran was described as having engaged in erratic and irrational behavior toward a subordinate, including a demonstration of hostility toward an NCOIC and the 1st Sgt.  There was also a statement indicating signs of paranoia toward others as well as confusion and difficulty handling stress.  

The examiner noted that the Veteran described conflict with another man who relieved him at his change of shift.  As a result of anger over the other man's irresponsible behavior (lateness), a conflict arose, which resulted in increasing tension, anger and resentment over a period of time.  The Veteran finally reported the other man to his supervisor and as a result, the man was told to move back into the dormitory.  The Veteran reported that subsequent to this, this man threatened his life.  As a result, the Veteran ended up in a conflict with his own supervisors who in turn felt that his thinking seemed confused.  The Veteran felt that he had been wronged and treated unfairly as it was the other man whose tendency to be late had kept him on the job beyond the time he was scheduled to work.  After examination, the examiner diagnosed the Veteran with borderline personality disorder, along with history of seizure disorder, currently inactive.  The examiner noted that while there could be some connection between the seizure disorder and the Veteran's aggressive behavior, no immediate connection could be currently drawn, especially in the absence of continued seizure activity.  

Subsequent progress notes from 1985, 1986 and 1987 show that the Veteran was experiencing marital and family difficulty with reports of child abuse and spousal abuse.  An August 1986 treatment plan shows a recommendation that the Veteran attend group therapy once a week for a minimum of 25 sessions.  Subsequent progress notes indicate that the Veteran did receive ongoing group therapy from September 1986 to March 1987, including attending a number of therapy sessions with his wife.  A March 26, 1987 progress note shows a DSM III diagnosis of marital problem, V61.10; indicates that the Veteran had been unsuccessful in the completion of therapy; and that his case had been closed. 

Post-service records show periods of incarceration at the Araphoe County Jail in 1996 and 1997.  In July 1997, it was noted that the Veteran was on suicide watch and that he did contract for safety.  It was also noted that he had no prior history of suicide attempts.  Denver Colorado Veteran's Center records show that the Veteran was seen for counseling from February to July 1998.  In an October 1998 letter, the counselor noted that the Veteran was homeless during this time and living out of his car, making concentration on therapy quite difficult.  Also, in an October 1998 statement, the Veteran reported that he received treatment for psychiatric stress while incarcerated at the Araphoe County Jail in 1987 and 1995.  Additionally, he indicated that he was also provided services by Araphoe County Social services in 1988.  At a September 1998 VA psychiatric examination, the examiner diagnosed the Veteran with relational problems not otherwise specified (V62.81) and personality disorder not otherwise specified with narcissistic and borderline characteristics.  

September 1999 to January 2000 VA mental health records show that the Veteran underwent an outpatient domestic violence treatment, program, apparently pursuant to a court order.  An October 18, 1999 discharge note indicates that the Veteran was seen for his 3rd treatment.  It was noted that his admission diagnosis had been physical abuse of an adult and that an Axis II diagnosis had been deferred.  It was also noted that the Veteran was being transferred to another program.  A subsequent November 1999 mental health complex case review note indicates that the Veteran had previously been a full time employee of the Denver VAMC and had made verbal threats to several VAMC employees, resulting in a restraining order in 1995, at which time he was reportedly escorted out and told not to return to the building.  It was noted that the Veteran hadn't been treated by mental health services for a mental disorder nor had he been a psychiatric inpatient but that he had received the court ordered domestic violence treatment.  When two employees whom the Veteran had been found to have previously threatened saw him at the VAMC, one of them reinstated the restraining order.  Thus, the treatment plan was for the Veteran to receive fee-based care in another domestic violence program.  A January 2000 addiction evaluation report indicates that the Veteran had been interviewed on September 30, 1999 by an addiction therapist.  The Veteran reported that his substance abuse history included only alcohol use and that he had never been treated for alcohol abuse.  He specifically indicated that he did not have a history of using illicit drugs.  

In a December 2008 statement, the Veteran indicated that he was relieved from duty while on active duty and reassigned to the mental health clinic at Lowry Air Force Base in approximately 1983 to 1984 for a period of 3 to 4 months, whereby it was the recommended by mental health clinic that he be discharged.  He noted that the reassignment was a personnel action, which was also proof that a mental condition existed and started on active duty.  

The Veteran submitted a petition to reopen his claim for service connection for PTSD in October 2010.  Although claims for service connection for other psychiatric disorders (i.e., personality disorder, depression) had been denied in prior, final RO decisions, the Veteran limited his claim to reopen to service connection for PTSD.  See generally, Tyrues v. Shinseki, 23 Vet. App. 166 (2010), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate distinct theories of entitlement separately), vacated on other grounds, 132 S. Ct. 75 (U.S. 2011).

In connection with the petition to reopen, the Veteran has stated that he should be awarded a non-combat rating for PTSD based upon the personal attack on his character (when he was ordered to undergo a psychiatric evaluation in 1985), a threat on his life and harassing phone calls during service in 1985, as well as by his Commander's response to the threat.  The Veteran stated that when he reported the matter of harassing telephone calls and threat on his life to his Commander, his Commander refused to address the issue of the telephone calls and only had a conversation with the fellow solider that had threatened his life.  The Veteran felt that this response was racist.  He also claims that service connection for PTSD is warranted based upon an attack on his character in 1994 and release of his medical records in 1999 and/or 2002 by personnel at the Denver VA Medical Center and/or Department of Commerce.  See Veteran's statements, dated October 4, 2010, October 12, 2010, November 19, 2010, January 28, 2011, and August 3, 2011.

Evidence added to the record after the July 2009 decision also includes post-service mental health assessments.  An April 9, 1994 VA mental health assessment note indicates that the Veteran had been referred by the Denver VAMC employee assistance plan (EAP) coordinator after talking strangely and possibly exhibiting suicidal ideation.  He had contacted the VA and Denver police regarding "threats."  The Veteran was noted to be somewhat tangential and rambling but he denied any thoughts of suicide or inability to perform his duties as the ward clerk.  He did admit to serious differences with some of the nursing staff but characterized these as ethical problems. The mental health clinician found that there was no clear evidence of a thought disorder but the Veteran seemed somewhat paranoid.  The clinician found no evidence that the Veteran was either homicidal or a danger to patients or co-workers.  The Veteran was found o.k. to return to duty but the plan was for him to attend a follow-up EAP appointment on April 14.  A subsequent April 14, 1994 note indicates that the EAP coordinator was more concerned about the Veteran's stability and had sent him off duty to undergo a psychiatric evaluation.  The Veteran was required to present a clearance from the psychiatrist before he could return to duty.  

Following March 2002 private psychological testing, the evaluating psychologist noted that the test data suggested no disorder on either Axis I or Axis II.  It was noted that the Veteran appeared to be currently experiencing a fair amount of stress that created an unpleasant affect and made him susceptible to feeling depressed.  It could be anticipated that as his stress decreased, his symptoms of depression would be alleviated.  Clearly, the stress in his life was created, at least in part, by his concern for the well-being of his children.

In a June 2007 letter, the director of the Eastern Colorado VA Healthcare System (HCS) indicated that the Veteran had been referred to the EAP program in 1994 by an employee health nurse after exhibiting signs of paranoia and threatening behavior.  He was then sent off duty to undergo the psychiatric evaluation with the requirement that he would be allowed to return to work if he was cleared by his private psychiatrist.  The director indicated that the HCS did not have a copy of that evaluation.  The director also indicated that the Veteran had occasionally utilized the VA Medical Center (VAMC) since that time.  Since a current employee did have a restraining order against him, the Veteran was required to check in with the VA Police Service before entering the VAMC and they would escort him to his appointments.

At a July 2011 VA examination, the Veteran stated that a Turk had pointed a gun at his chest during service in 1983, but nothing more happened.  He stated that he was not claiming that as a stressor for PTSD.  With respect to his claimed stressors, he described the incidents during service when he was threatened by a servicemember, received threatening phone calls, and his dissatisfaction with the way his Commander handled the situation, including feeling that he was treated unfairly because he was African American and being sent to undergo a mental health evaluation.  The examiner stated that the Veteran had not reported a stressor that qualified for a diagnosis of PTSD and therefore he is not diagnosed with PTSD.  The examiner noted that the Veteran did have a great deal of anger with obsessive and compulsive features.  The examiner indicated that it was likely that substance abuse had played a significant role in his psychological presentation, though the Veteran denied such use.  The examiner diagnosed the Veteran with polysubstance abuse, in remission.  

At the October 2011 DRO hearing, the Veteran reported that his psychiatric problems began during his second period of active duty when he experienced the conflict with the fellow servicemember who was habitually late for his shift.  

At the May 2014 Board hearing, the Veteran essentially testified that he first experienced psychiatric problems during service and had experienced them ever since, including as a result of mistreatment while working as a ward clerk at the VAMC.  He again described the incidents during service when he claimed that he was threatened/harassed and treated unfairly.

The previous denial of service connection by the RO in July 2009 was essentially based on a finding that the Veteran did not have a current diagnosis of PTSD.  The evidence of record at that time documented, at least in part, the in-service incidents/stressors described by the Veteran, but there was no medical evidence showing that he had been diagnosed as having PTSD.  The evidence received after the July 2009 rating decision similarly does not tend to indicate that the Veteran currently has diagnosis of PTSD.  In this regard, none of the medical evidence of record received after the July 2009 rating decision indicates that the Veteran has a current diagnosis of PTSD.  As described above, the records shows treatment for psychiatric symptoms and diagnosis(es) of other psychiatric disorders (i.e., substance abuse), but not PTSD.  The July 2011 VA examiner, after considering the Veteran's claimed stressors, specifically determined that the Veteran did not have PTSD.  And at his hearing in May 2014, in response to a question by the undersigned, the Veteran testified that he was not currently receiving any treatment for PTSD.  Thus, the newly received medical evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Accordingly, even under the low standard of Shade, the evidence is not new and material and the claim may not be reopened.  38 C.F.R. § 3.156; Shade, 24 Vet. App. 110, 117 (2010). 

With respect to the Veteran's description of his in-service stressors, his statements are essentially cumulative of those that were before the RO at the time of the July 2009 rating decision; therefore, they are not new.  In addition, his statements concerning stressors that occurred during his post-service employment, to include at VA, are not material because they do not pertain to an in-service stressor.  The Veteran's lay statements that he has PTSD are cumulative of his statements made at the time of the July 2009 rating decision.  Therefore, his statements are not new.  In addition, even if new, the Veteran's statements that he has PTSD are not material because he is not competent to provide such an opinion.  PTSD is not the type of medical condition that lay evidence is competent and sufficient to identify.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014). 

In sum, new and material evidence has not been submitted to reopen the service connection claim for PTSD; therefore, the claim must be denied.  See 38 C.F.R. § 3.156.


B.  Earlier Effective Date for assignment of 10 percent rating for lumbosacral strain

In July 1981, the RO denied the Veteran's claim for service connection for a low back disorder, based upon his first period of active duty.  He did not appeal that decision.  Following his second period of active service, the Veteran submitted another claim for service connection for a low back disorder in January 1994.  In a February 1995 rating decision, the RO awarded the Veteran service connection for lumbosacral strain and assigned an initial non-compensable rating for that disability, effective from January 7, 1994.  The Veteran was provided notice of his appeal rights by letter dated February 16, 1995, but did not appeal this decision.  

On May 5, 1997, the Veteran submitted a claim for an increased rating for his lumbosacral strain.  In a January 1998 rating decision, the RO awarded him an increased, 10 percent rating for the lumbosacral strain, effective from May 5, 1997.  The Veteran was provided notice of his appeal rights by letter dated January 16, 1998, but did not appeal this decision.  In addition, no new and material evidence was received within one year of January 16, 1998.  See 38 C.F.R. § 3.156(b).  Additional service treatment records were received in January 2002; however, they pertained primarily to mental health evaluation and treatment during service in the 1980s.  Therefore, these records, are not relevant to the matter of an increased rating for the Veteran's low back disability several years later in 1994.  See 38 C.F.R. § 3.156(c).  Accordingly, the January 1998 rating decision is final.  See 38 U.S.C.A. § 7105.

Under applicable law, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim is raised, the appeal should be dismissed without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).  

In an October 2010 statement, the Veteran essentially indicated that the RO should readjust retroactively his current rating for lumbosacral strain to reflect a 10% rating effective in June 1987, when he separated from active duty.  (Notably, the Veteran specifically asked for a retroactive 20 percent rating effective this date, with the components of this rating being a 10 percent rating for the lumbosacral strain and a 10 percent rating for his service-connected idiopathic seizure disorder).  In a May 2011 rating decision, the RO continued a 10 percent rating for the Veteran's lumbosacral strain.  The Veteran subsequently filed a notice of disagreement.  At the October 2011 DRO hearing, he clarified that he was seeking an earlier effective date for the 10 percent rating for lumbosacral strain rather than an increased rating for the disability.  Then, in a June 2012 statement of the case, the RO determined that an earlier effective date was not warranted and the Veteran perfected an appeal as to this issue with an August 2012 Form 9.  

In order for the Veteran to appropriately appeal the assignment of the May 5, 1997 effective date for the 10% rating for lumbosacral strain, he needed to appeal the January 1998 rating decision, which assigned this rating, by filing a notice of disagreement with that decision within one year.  However, the Veteran did not do this.  Instead, through his October 2010 statement and subsequent October 2011 DRO clarification, he filed a freestanding claim for an earlier effective date.  As noted, such claims are legally impermissible.  Rudd, 20 Vet. App. 296 (2006).  Accordingly, the claim for an earlier effective date for the 10% rating for lumbosacral strain must be dismissed.  Simmons, 17 Vet. App. 104 (2003); Canady, 20 Vet. App. 393 (2006).  

The Board notes that the Veteran's claim for CUE for the non-assignment of 20 percent combined rating effective June 18, 1987 can be seen as including a claim for CUE in the January 1998 rating decision, as well as in the February 1995 rating decision that awarded service connection assigned an initial noncompensable rating for lumbosacral strain, effective January 7, 1994.  Consequently, these potentially included claims are addressed in the analysis in section D below pertaining to potential CUE via non-assignment of a 20 percent combined rating.


C.  Earlier effective date for service connection and a 10 percent evaluation for right lower extremity radiculopathy

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action from a claimant, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for right lower extremity radiculopathy was awarded by a May 2011 rating decision.  A 10 percent rating was assigned for this disability effective October 7, 2010, based on the RO having first received a claim for this disability on this date.  At the May 2014 Board hearing, the Veteran testified that he had nerve pain down his right leg for a long time prior to October 7, 2010 but no one had diagnosed it as radiculopathy (or rendered another diagnosis for it) prior to a February 2011 VA examination.   The Veteran also testified that he believed that he had filed a claim for this disability as early as 1987 when he separated from service.

Review of the claims file does show that the Veteran filed an initial claim for service connection for low back injury and right knee injury in March 1981, which was subject to final adjudication by a July 1981 rating decision.  However, there is no indication of any formal or informal claim for neurological disability of the right lower extremity at any time prior to October 2010.  Nor is there any indication of any diagnosis of any neurological disability of the right lower extremity prior to the February 2011 VA examiner's diagnosis of radiculitis (i.e. radiculopathy).  Consequently, as the effective date for service connection is generally the date entitlement arose or the date of the claim, whichever is later, there is no basis for assigning an effective date for service connection for right lower extremity radiculopathy earlier than October 7, 2010.  Additionally, as an effective date earlier than October 7, 2010 is not warranted for the award of service connection, there is clearly no basis for assigning an effective date earlier than this date for assignment of a 10 percent rating for this disability, since the award of service connection is a necessary precursor for assignment of the disability rating.  And even if the award of a 10 percent rating for right lower extremity radiculopathy is viewed as a component of the Veteran's claim for an increased rating for his low back disorder, there was no evidence of right lower extremity radiculopathy in the one-year period prior to receipt of the October 2010 claim for an increased rating, and it was not factually ascertainable that the Veteran's radiculopathy was 10 percent disabling prior to the date of the February 2011 VA examination when the condition was first diagnosed and objective medical findings were recorded concerning its severity.  

Accordingly, an effective date earlier than October 7, 2010 for service connection and a 10 percent evaluation for right lower extremity radiculopathy is not warranted.  

D.  CUE claims

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.   38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE. Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.

There is a three-part test to determine whether a prior decision was based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).


CUE in February 6, 1995 rating decision assigning a noncompensable rating for seizure disorder

The Veteran's first period of active service was from May 1975 to April 1981.  Based upon this period of service, in a July 1981 rating decision the RO granted service connection for idiopathic seizure disorder and assigned a 10 percent rating effective April 16, 1981.  The award of service connection and the rating assigned were based on the Veteran having been hospitalized for onset of seizures (that were witnessed by fellow soldiers) during basic training and subsequently taking medication for control of seizures during his first period of service.  The rating was assigned under Diagnostic Code 8999-8910, for disability analogous to epilepsy.  

The Veteran had a second period of active duty from June 1981 to June 1987.  Thereafter, in January 1994 correspondence he requested that his "claim for service connected disability be reopened."  He indicated that he had been assigned the 10% rating for seizure disorder when he separated from his first period of service.  Subsequent letters from VA notified him that arrangements were being made for him to be afforded a VA disability examination and notified him of the time of the examination.  However, the documentation of record indicates that the Veteran failed to report for an examination scheduled for November 9, 1994 and a reexamination scheduled for January 19, 1995.  His representative at the time did explain that the notice of the initial examination was sent to the wrong zip code but no explanation was provide for the Veteran's failure to report for the reexamination.    

In a subsequent February 1995 rating decision, the RO assigned a noncompensable (0%) rating effective January 7, 1994 for the seizure disorder under the initial hyphenated diagnostic code.  The rating sheet accompanying the decision also indicates that the evidence was deemed insufficient to evaluate the severity of the Veteran's seizure disorder for the period from June 23, 1987 (the day after separation from the 2nd period of active duty) to January 6, 1994 (the day prior to receipt of the January 7, 1994 correspondence).  The RO indicated that the Veteran had failed to report for the scheduled examination.  The RO also noted that it had reviewed the Veteran's service treatment records for his second period of service, from April 1981 to April 1987, which showed no mention of the Veteran taking any medication for control of seizures and no mention of him having any additional seizures.  Therefore, based on this evidence of "sustained improvement", the 0% rating was assigned.  The Veteran was notified of this decision and of his appellate rights by letter dated February 16, 1995.  He did not appeal, and no new and material evidence was received within one year.  Additional service treatment records were received in January 2002; however, they pertained primarily to mental health evaluation and treatment during service in the 1980s.  Therefore, these records are not relevant to the matter of the rating to be assigned for the Veteran's seizure disorder several years later in 1994.  See 38 C.F.R. § 3.156(c).  Accordingly, the February 1995 rating decision is final.  See 38 U.S.C.A. § 7105.

In an October 2010 statement, the Veteran asserted that his 10% rating for idiopathic seizure disorder should be reinstated effective April 16, 1981.  He indicated that the rating should have been permanent.  In a later October 2010 statement, the Veteran elaborated that under the pertinent regulations, a confirmed diagnosis of epilepsy (i.e. seizure disorder) with a history of seizures is rated as 10 percent disabling.  Moreover, he asserted that as of February 1995, the 10 percent rating he had received was protected from reduction.  Further, in a June 2011 statement, he contended that although his benefits pursuant to the 10% rating were appropriately not paid during his second period of active duty, from June 1981 to April 1987, his compensation at the 10% rate should have been reinstated following completion of this second period of active duty on June 22, 1987.  

In the June 2012 statement of the case, the RO noted that 38 C.F.R. § 4.121 indicates that to warrant a rating for epilepsy, a Veteran's seizures must be witnessed or verified at some time by a physician and indicated that the service treatment records show that the Veteran had a seizure attack during service but that it was not ever witnessed by a physician.  The RO also noted that the records show that in April 1975, subsequent to the apparent seizure, the Veteran was administered an EEG, which was normal.  The RO concluded that the Veteran's diagnosis of idiopathic seizure disorder was based on the Veteran's reported history alone and not on being witnessed or verified at some time by a physician.  

At the May 2014 Board hearing, the Veteran testified that his compensation at the 10% rate for his service-connected seizure disorder should have been reinstated at the time of his separation in 1987 and that the RO had no authority not to reinstate this payment.  He also indicated that at the time of the reduction in rating in February 1995, there was no evidence to show that his seizure disorder had improved. 

Under current regulations and those in effect in February 1995, VA benefit payments will be discontinued, if a Veteran returns to active duty.  38 C.F.R. § 3.654(b).  Accordingly, the Veteran's disability compensation benefits were properly discontinued upon his return to active duty from June 1981 to June 1987.  Payment, if otherwise in order, will be resumed effective the day following release from active duty if claim for recommencement of payments is received within 1 year from the date of such release: otherwise payments will be resumed effective 1 year prior to the date of receipt of a new claim.  Prior determinations of service connection will not be disturbed except as provided in § 3.105 (based on clear and unmistakable error in prior decisions).  Compensation will be authorized based on the degree of disability found to exist at the time the award is resumed.  Disability will be evaluated on the basis of all facts, including records from the service department relating to the most recent period of active service.  38 C.F.R. § 3.654(b)(1),(2).

Also, under both current regulations and those that were in effect in February 1995, the Veteran's idiopathic seizure disorder was appropriately rated by analogy to epilepsy, which is in turn rated under the general formula for major and minor epileptic seizures.  Under this formula, both the frequency and type of seizure a Veteran experiences are considered in determining the appropriate rating.  A 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8910 (1994, 2014).  Additionally, when continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  In the presence of major and minor seizures, the predominating type of epilepsy is to be rated.  There will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, General Rating Formula for Major and Minor Epileptic Seizures, Notes (1)-(3) (1994, 2014).
  
Further, to warrant a rating for epilepsy, seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  38 C.F.R. § 4.121 (1994, 2014). 

More generally, in every instance where a zero percent evaluation is not provided for, such shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (1994, 2014).

As alluded to above, the initial assignment of the 10% rating for idiopathic seizures was based on the Veteran having been hospitalized for onset of seizures during the first period of service.  These seizures clearly were witnessed by fellow service members.  The diagnosis of idiopathic seizure disorder was then subsequently rendered and verified by the physicians who examined the Veteran, in part based on the seizures having been witnessed by fellow soldiers.  The subsequent documentation of record, including the medical evidence from the service treatment records pertaining to the 2nd period of service, in no way tends to indicate that the Veteran did not have the confirmed diagnosis of idiopathic seizure disorder with the seizures verified by a physician or that he did not have a history of seizures.  Also, assignment of the 10 percent rating for the seizure disorder did not hinge on whether or not the Veteran was taking seizure medication; rather the regulations simply say that a veteran must be assigned at least a 10 percent rating if he or she is taking medication for service-connected seizures.  Additionally, although the seizure disorder may have "improved" during the 2nd period of service and following it, as was noted by the RO, a generalized finding of improvement does not in any way form a basis for not assigning a 10 percent rating.   Quite simply, the regulatory provisions extant at the time of the February 1995 rating decision were incorrectly applied.  The existing evidence shows that the Veteran met, and has continued to meet, the stated criteria for assignment of a 10 percent rating for idiopathic seizure disorder under Code 8910 and there is no specific provision in this code for assignment of a lower, 0 percent rating.  Consequently, it is undebatable that the February 1995 rating decision was in error in assigning the lower, 0 percent rating effective January 7, 1994.  At the time of the February 1995 rating decision, the record undebatably showed that the Veteran had a confirmed diagnosis of epilepsy with a history of seizures that had been witnessed by fellow soldiers, in accordance with the criteria for the assignment of a 10 percent rating under DC 8910.  

Also as alluded to above, after his second period of service, the Veteran was required to file a claim for recommencement of his compensation for his service-connected idiopathic seizure disorder.  There is no indication in the record that he filed any such claim prior to his correspondence received on January 7, 1994, summarized above, which the Board considers as an informal claim for recommencement.  See 38 C.F.R. § 3.1(p).  Accordingly, a 10 percent rating for his seizure disorder is resumed effective from January 7, 1993, one year prior to the date of receipt of the new claim in January 1994.  38 C.F.R. § 3.654(b)(2).

In summary, the February 1995 rating decision contains a clear and unmistakable error in assigning a 0 percent rather than 10 percent rating for service-connected idiopathic seizure disorder from January 7, 1993 to the present.  


CUE in non-assignment of a combined 20 percent rating, effective June 23, 1987

In July 1981, the RO denied the Veteran's initial claim of entitlement to service connection for a low back disorder.  The Veteran did not appeal and no new and material evidence was received within one year.  Therefore, this decision became final. 

In the January 1994 correspondence, the Veteran again claimed service connection for low back injury.  The February 1995 rating decision then granted service connection for low back disability and assigned a noncompensable rating effective January 7, 1994.  The decision noted that the service treatment records showed that the Veteran had been diagnosed with an acute lumbosacral strain in June 1987.  The RO also noted that the Veteran failed to report for the scheduled VA examination in November 1994 and January 1995 (which had been scheduled to assess his low back disability, along with his seizure disorder).  The Veteran was notified of this decision and of his appellate rights by letter dated February 16, 1995.  He did not appeal, and no new and material evidence was received within one year.  

In a January 1998 rating decision, the RO increased the rating for the service connected lumbosacral strain to 10 percent effective May 5, 1997, the date of the receipt of the Veteran's claim for increase.  The RO noted that an August 1997 VA examination had shown characteristic painful or limited motion but had not shown muscle spasm on extreme forward bending or unilateral loss of motion in standing position.  The Veteran was notified of this decision and of his appellate rights by letter dated January 16, 1998.  He did not appeal, and no new and material evidence was received within one year.  

Additional service treatment records were received in January 2002, subsequent to the February 1995 and January 1998 rating decisions; however, they pertained primarily to mental health evaluation and treatment during service in the 1980s.  Therefore, these records are not relevant to the matter of the rating to be assigned for the Veteran's back disorder several years later in 1994 and 1998, or to the matter of when he submitted his claim(s).  See 38 C.F.R. § 3.156(c).  The Board also points out that these records were not available at the time of the RO's additional denial of service connection for a low back disorder in July 1981 (based upon the first period of active service), as they pertain to the Veteran's second period of active service.  Accordingly, the July 1981, February 1995, and January 1998 rating decision are final.  See 38 U.S.C.A. § 7105.

In October 2010 and January 2011 statements, the Veteran contended that he should have received a combined rating of 20 percent effective June 23, 1987 based on his idiopathic seizure disorder, which was 10 percent disabling and his lower back strain, which was 10 percent disabling.

As explained above, the Veteran's 10 percent rating for idiopathic seizure disorder has been awarded, effective January 7, 1993.  While the Veteran was released from his second period of active duty in June 1987, no communication seeking recommencement of benefits was received within a year of that date.  Rather, the Veteran did not contact VA until January 1994.  Thus, benefits are resumed one year prior to the date of the new claim, on January 7, 1993.  38 C.F.R. § 3.654(b)(2).  In light of this, he now has a 20 percent combined rating based on his idiopathic seizure disorder and his lower back strain, effective from May 5, 1997, to October 6, 2010.  (As of October 7, 2010, he was also awarded service connection for right lower extremity radiculopathy rated as 10 percent disabling.) 

In order to be awarded an effective date in June 1987 for a combined 20 percent rating for his seizure and low back disorders, the Veteran would have to demonstrate clear and unmistakable error in the January 1998 rating decision that assigned an effective date of May 5, 1997 for an increased 10 percent rating for lumbosacral strain and/or the February 1995 rating decision that awarded service connection and assigned an initial noncompensable disability rating for lumbosacral strain, effective from January 7, 1994.

At the October 2011 DRO hearing, the Veteran indicated that his June 1987 discharge physical showed that he had a lower back strain.  He noted that at that time, he only needed to turn his head and his back would go out.  He also noted that it took three to four years for him to rehabilitate his back.  Additionally, he asserted that under the regulations he had the right to say, "during each evaluation" that the low back disability should have started when he left the military because it was clearly shown on his discharge physical and was thus, clearly "service connected."  

At the May 2014 Board hearing, the Veteran testified that he was pretty sure that he filed claims for service connection for both a low back disability and seizure disorder in 1987.  He also indicated that because the disabilities were part of his military records, the effective date for compensation for them should date back to the date of his discharge.  He also stated that when the initial evaluation happened in 1994 the RO did not have his medical records and now they have those records, they can see that there is an orthopedic report in there on his knee.

The undersigned also asked the Veteran why he believed that the January 1998 rating decision contained clear and unmistakable error to the extent that it did not assign an effective date prior to May 5, 1997 for the increased, 10 percent rating for his back disability.  He responded with a discussion of the "benefit of the doubt."

Upon review of the Veteran's contentions concerning why he should have been awarded a 10 percent rating by the RO in February 1995 and/or earlier effective date for service connection for his back in February 1995; and/or a 10 percent rating January 1998, the Board finds that it is essentially a disagreement with how the RO weighed or evaluated the evidence.  In sum, the Veteran has argued that he should have been awarded an earlier effective date and/or 10 percent rating based upon his June 1987 symptoms and treatment for his back strain, when he felt that his back disability was first shown to be present, and his belief that he submitted a claim in 1987.  However, a dispute as to how the RO weighed the evidence cannot constitute CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Further, to the extent that he disagrees with the RO's conclusion, non-specific allegations of error, including failure to apply the benefit of the doubt doctrine and failure to follow regulations, are insufficient to satisfy the requirements of CUE. 

In sum, the Veteran has referenced regulations that pertain to weighing of the evidence and has essentially indicated that the evidence was not in fact properly weighed.  However, how the RO weighs evidence is not a basis for CUE.  The Veteran did not present arguments pertaining to the regulations that were in effect in February 1995 and January 1998 and how they were either not applied or misapplied beyond the general allegations that the Veteran's back disorder was present and met the rating criteria for a 10 percent rating since 1987.

With respect to Veteran's contention that the RO did not have all of his medical records when it decided his claim, a failure in the duty to assist is specifically excluded as a situation to be considered as CUE.  And as noted above, the service treatment records received in 2002 pertained primarily to mental health evaluation and treatment during service in the 1980s.  Therefore, these records are not relevant to the matter of the rating to be assigned for the Veteran's back disorder several years later in 1994/1995 and 1997/1998, or to the matter of when he submitted his claim(s).  See 38 C.F.R. § 3.156(c).

For these reasons, the Board finds that the Veteran has not clearly and specifically set forth his allegations of errors of fact or law in the February 1995 or January 2008 RO rating decisions, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged errors.  Therefore, he has not advanced arguments with the requisite specificity, and his claim of CUE must be dismissed.  A 20 percent combined rating based on the Veteran's idiopathic seizure disorder and his lower back strain is not warranted prior to May 5, 1997.


ORDER

New and material evidence has been received to reopen the claim for service connection for a right knee injury; the appeal is granted to this extent.

As new and material evidence has not been received, the claim for service connection for PTSD is denied.  

The claim seeking an effective date earlier than May 5, 1997 for the assignment of a 10 percent rating for lumbosacral strain is dismissed.

An effective date prior to October 7, 2010 for service connection and a 10 percent rating for right lower extremity radiculopathy is denied.  

The assignment of a noncompensable rating for an idiopathic seizure disorder in the February 6, 1995 rating decision constituted clear and unmistakable error (CUE); the Veteran is entitled to assignment of a 10 percent rating for his idiopathic seizure disorder, effective from January 7, 1993.    

CONTINUED ON NEXT PAGE

There was no clear and unmistakable error in the February 1995 rating decision in not assigning an effective date prior to January 7, 1994 for service connection for lumbosacral strain; there was no clear and unmistakable error in the January 1998 rating decision in not assigning a 10 percent rating for lumbosacral strain prior to May 5, 1997; and there was no clear and unmistakable error in not assigning a combined 20 percent disability rating prior to May 5, 1997.  


REMAND

While the Board regrets the delay, the remaining claims must be remanded for further development to afford them every reasonable consideration, and to ensure that all due process requirements have been satisfied.

The record contains documentation of a right knee injury in service, diagnosed as patellofemoral syndrome, and the Veteran's report of continuity of right knee symptomatology since service, a report that he is competent to make.  Consequently, prior to final adjudication of the claim for service connection for right knee disability on the merits, a remand is necessary to afford him with a VA examination to assess the likely etiology of any current right knee disability.  

Additionally, the issue of entitlement to a TDIU is inextricably intertwined with the claim for service connection for right knee disability and must also be remanded.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  On remand, a VA examiner should also assess the matter of employability, as described below.   

Prior to arranging for the examination, any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and return a VA Form 21-8940.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since October 2010.

3.  Thereafter, arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current right knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

The examiner should identify all current right knee disorders found to be present.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent chance or greater) that any current right knee disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's right knee injury in August 1979.  In providing the opinion, the examiner should assume that the Veteran's right knee was sound upon his entrance into service in March 1975. 

A complete rationale for all opinions should be provided.  

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., lumbosacral strain, right lower extremity radiculopathy, idiopathic seizure disorder) and opine as to the impact of the service-connected disabilities  on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.  

5.  Finally, readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


